Exhibit 10.11

 

Summary Description of Hartman Commercial Properties REIT
Trustee Compensation Arrangements

 

Independent trustees of Hartman Commercial Properties REIT (the “Company”) are
paid an annual fee of $5,000, $1,000 for each meeting attended, and $1,000 per
quarter for committee meetings attended, payable (at the option of the trustee)
in either cash or by issuing such trustees common shares of beneficial interest
in the Company.

 

Although the Company has not granted any awards under its equity compensation
plans to any of our trustees, the compensation committee may also grant options
to purchase common shares or other incentive awards to members of the board of
trustees.

 

All trustees are reimbursed for reasonable out-of-pocket expenses incurred in
connection with attendance at meetings of the board of trustees.

 

Trustees who are not independent, by virtue of the fact that they are officers
of Hartman Management, L.P., the affiliate management company which manages all
of the Company’s operations, do not receive any separate compensation for
services rendered as a trustee.

 

--------------------------------------------------------------------------------